 

Case 3:19-cr-00284-M Document1 Filed 06/11/19 Pagelof3 PagelID1

 

ot “esta ES
wry IN THE UNITED STATES DISTRICT COURT :
% FOR THE NORTHERN DISTRICT OF TEXAS?0i9 JUN 11 PM 5:0]
\ DALLAS DIVISION

On

UNITED STATES OF AMERICA NO.

Vv. 38-19CR-284-K

HERVEY SIMENTAL CARDENAS

 

INDICTMENT
The Grand Jury charges:
Count One
Illegal Reentry After Removal from the United States
(Violation of 8 U.S.C. § 1326(a) and (b)(1))

On or about June 25, 2016, in the Dallas Division of the Northern District of
Texas, the defendant, Hervey Simental Cardenas, an alien, was found in the United
States after having been deported and removed therefrom on or about May 12, 2015,
without having received the express consent of the United States Attorney General or the
Secretary of the Department of Homeland Security to reapply for admission since the

time of the Defendant’s previous deportation and removal.

In violation of 8 U.S.C. § 1326(a) and (b)(1).

Indictment—Page I
 

Case 3:19-cr-00284-M Document1 Filed 06/11/19 Page 2of3 PagelD 2

A TRUE BIL
OGREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

Si!

SHANE READ

Assistant United States Attorney
State Bar No. 16623950

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8732
Facsimile: 214-659-8600

Email: shane.read@usdoj.gov

 

Indictment—Page 2
 

Case 3:19-cr-00284-M Document1 Filed 06/11/19 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

HERVEY SIMENTAL CARDENAS

 

INDICTMENT
8 U.S.C. § 1326(a) and (b)(1)

Illegal Reentry after Removal from the United States
(Counts 1)

1 Counts

A true bill rendered /2
DALLAS \ZOREPERSON

Filed in open court this | | day of June, 2019.

Warrant to be Issued

 

SQ 1

UNITED STATES MAGI TE JUDGE
No Criminal Matter Pending

 
